DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           2-18-2021 has been entered.

Response to Arguments
Applicant's arguments filed 2-18-2021 have been fully considered.
With respect to applicant’s argument that combination with Busker would change the principle operation of Yang, the examiner respectfully disagrees. The device of Yang is a radar device for measuring target information while reducing interference. The use of phase modulation instead of frequency modulation would still allow Yang to operate as desired. 
As applicant’s remaining arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 11, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okai, et. al., U.S. Patent Application Publication Number 2007/02007474, published August 30, 2007 in view of Busking, et. al., U.S. Patent Application Publication Number 2012/0283987, published November 8, 2012 and Shirakawa, et. al., U.S. Patent Application Publication Number 2007/0188373, published August 16, 2007.

As per claims 1 and 11, Okai discloses a radar sensing system comprising: 
one or more transmitters configured for installation and use with the radar sensing system, and configured to transmit radio signals; one or more receivers configured for installation and use with the radar sensing system, and configured to receive radio signals that include transmitted radio signals transmitted by the one or more transmitters and reflected from objects in the environment (Okai, ¶26);
and a processor configured to control an operation of the one or more transmitters and the one or more receivers to mitigate interference present in the received radio signals and to avoid interfering radio signals transmitted by another radio transmitter; wherein the processor is operable to control the one or more transmitters and the one or more receivers to actively avoid and mitigate the interfering radio signals (Okai, ¶31 and 34).
Okai fails to expressly disclose phase modulated signals and using passive interference avoidance.
Busking teaches phase modulated signals (¶16).

Shirakawa teaches passive interference avoidance (¶104).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use passive avoidance in order to gain the benefit of proactively avoiding interference and 

As per claims 2 and 12, Okai as modified by Busking and Shirakawa discloses the radar sensing system of claim 1, wherein the mitigating interference comprises at least one of: controlling the operation of at least one of the one or more transmitters and the one or more receivers to mitigate interference in the received radio signals when interference has been detected in the received radio signals; and controlling the operation of at least one of the one or more transmitters and the one or more receivers to mitigate interference in the received radio signals whether or not interference has been detected in the received radio signals (Okai, ¶31 and 34).

As per claims 5 and 15, Okai as modified by Busking and Shirakawa further discloses the radar sensing system of claim 2, wherein the processor is configured to control the one or more receivers to correlate received radio signals with codes not used by any of the one or more transmitters, and wherein the processor is configured to 

As per claims 7 and 17, Okai as modified by Busking and Shirakawa further discloses the radar sensing system of claim 1, wherein the processor is configured to control the operation of at least one of the one or more transmitters and the one or more receivers to avoid interfering radio signals transmitted by another radio transmitter, such that at least one of the one or more transmitters and the one or more receivers operate in selected operational periods to avoid operational periods of an interfering radio transmitter (Okai, ¶49 where transmission cycle is recommended to avoid interference).

Claims 3, 4, 6, 8, 10, 13, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okai, Busking and Shirakawa as applied to claims 1, 2, 5, 7, 11, 12, 15 and 17 above and further in view of Yang, et. al., U.S. Patent Application Publication Number 2018/0003799, filed September 25, 2015.

As per claims 3 and 13, Okai as modified by Busking and Shirakawa discloses the system of claim 2 but is silent in regards to the noise floor and noise above a threshold.
Yang teaches interference mitigation tracking noise level and thresholding requirements (¶22-23).


As per claims 4 and 14, Okai as modified by Busking, Shirakawa and Yang discloses the radar sensing system of claim 2, wherein the processor is configured to selectively stop the one or more transmitters from transmitting, wherein the one or more receivers are configured to correlate the received radio signals during a period of time when the one or more transmitters have stopped transmitting, and wherein the processor is configured to determine that interference is present in the received radio signals when correlation output values comprise consistent correlation peak values during the period of time when the one or more transmitters have stopped transmitting (Okai, ¶41 where certain transmitters are powered off and Yang, Fig. 12, step S18 identifying a threshold value).

As per claims 6 and 16, Okai as modified by Busking, Shirakawa and Yang further discloses the radar sensing system of claim 2, wherein the processor is configured to control the one or more transmitters to select carrier frequencies from among a plurality of frequencies, wherein the one or more receivers are configured to correlate the received radio signals, and wherein the processor is configured to determine that interference is present in the received radio signals at particular carrier frequencies when corresponding correlation output values are above a threshold (Okai, ¶46-47 and Yang, Fig. 12, step S18).

As per claims 8 and 18, Okai as modified by Busking, Shirakawa and Yang further discloses the radar sensing system of claim 1, wherein the processor is configured to control the operation of the one or more transmitters to avoid interfering radio signals transmitted by another radio transmitter, such that the one or more transmitters periodically change a carrier signal according to a selected pattern, wherein the selected pattern is one of a periodic pattern and an aperiodic pattern, and wherein the processor is configured to control the operation of the one or more transmitters such that the one or more transmitters select carrier frequencies with minimal radio signal interference compared to the radio signal interference present in other carrier frequencies (Okai, Fig. 15A and ¶47-48 showing periodic pulses and Yang, Fig. 16 showing frequency hopping intervals).
It would have been an obvious matter of design choice to change a carrier signals, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Okai in avoiding interference.

As per claims 10 and 20, Okai as modified by Busking, Shirakawa and Yang further discloses the radar sensing system of claim 1, wherein the processor is configured to identify that a particular object detected by the one or more receivers is a ghost target caused by an interfering radio signal transmitted by another radio transmitter, and wherein the processor is configured to ignore any identified ghost 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to look for and ignore ghost targets in order to gain the obvious benefit of reducing false alerts the vehicle or driver may react too.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okai and Busking and Shirakawa as applied to claims 1 and 11 above and further in view of Lynch, et. al., U.S. Patent Application Publication Number 2015/0160335, published June 11, 2015.

As per claims 9 and 19, Okai as modified by Busking and Shirakawa discloses the system of claim 1 including controlling operation of transmitters according to code modulation (¶39 and 49) but fails to disclose the use of Hadamard codes.
Lynch teaches Hadamard codes (claim 3).
It would have been an obvious matter of design choice to use Hadamard codes, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the codes disclosed by Okai in order to avoid interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646